Citation Nr: 1515342	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  12-27 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for a psychiatric disability, and if so whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1965.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In January 2015, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

Although the RO ultimately determined that new and material evidence had been submitted to reopen the Veteran's claim for service connection for psychiatric disability, the Board must determine on its own whether new and material evidence has been submitted to reopen this claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for psychiatric disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A January 1999 rating decision denied the claim of entitlement to service connection for psychiatric disability; the Veteran did not appeal the decision or submit any pertinent evidence within the appeal period. 

2.  Evidence received subsequent to the expiration of the appeal period includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Entitlement to service connection for psychiatric disability was denied in a January 1999 rating decision based on the RO's determination that the Veteran's currently diagnosed bipolar disorder was not related to service.  The evidence does not show that the Veteran appealed the decision.  In addition, no pertinent evidence was received within the appeal period.  

The evidence of record in January 1999 consisted of the Veteran's statements, service treatment records (STRs), and VA medical records dated through September 1998.

In August 2010, the Veteran filed his current claim to reopen the claim for service connection for psychiatric disability.  

The evidence received after the expiration of the appeal period includes statements from the Veteran, a February 2011 VA examination report, as well as VA outpatient records dated through September 2012.  In sum, these records show a diagnosed psychiatric disability, which may be related to the Veteran's psychiatric manifestations during military service. 

The Board finds the above noted evidence documenting the presence of a current psychiatric disability that was potentially incurred during military service to be new and material.  This follows, because the evidence relates to previously unestablished elements that are necessary to grant entitlement to service connection for the psychiatric disability.  Accordingly, reopening of the claim for service connection for a psychiatric disability is warranted.  


ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for psychiatric disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim is decided.  The Board notes at the outset that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Initially, the Board notes the Veteran's service treatment records show he was found psychiatrically normal on entrance into active duty in November 1962.  However, in the course of his August 1965 separation examination the Veteran indicated he had experienced depression and excessive worrying since being in the Army. 

A review of his outpatient treatment notes from the North Texas VA Medical Center (VAMC) shows the Veteran has been diagnosed with psychiatric disability, to include a bipolar disorder with associated sleep impairments, anxiety, depression, and intermittent psychotic features.  As such, the central issue that must be resolved is whether the Veteran's in-service depression and excessive worry are manifestations of his subsequently diagnosed psychiatric disability. 

The Veteran underwent a VA examination in February 2011.  At that time, the examiner also diagnosed the Veteran with bipolar disorder.  The examiner was asked to state whether a relationship existed between the Veteran's in-service manifestations of depression and excess worry and his current psychiatric disorder.  In sum, the examiner found the Veteran's current psychiatric disability to be less likely as not caused by or a result of depression and worry.  Initially, the Board notes the examiner's conclusion does not actually address the question posed, i.e. whether the Veteran's depression and excess worry were initial manifestations of his current bipolar disorder.  Additionally, in support of her conclusion, the examiner recounted the Veteran's rambling reports of difficulty with authority in service and determined these problems began at a younger age by the Veteran's own reports.  In addition, the examiner stated, "during his military service, veteran reported no instances of having mental health problems."  Clearly, the examiner failed to adequately review the Veteran's STRs, which show that during his separation examination he reported experiencing depression and excess worry throughout his military career.  

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Since the February 2011 VA examiner failed to address the question posed, the Board finds a new VA examination with adequate medical opinion is warranted.  In this regard, the Board recognizes the Veteran's difficulty with tangential thoughts, and asks the examiner to perform a comprehensive review of the medical records, to include the Veteran's STRs.  The examiner is specifically asked to comment on whether the Veteran's in-service manifestations of depression and excess worry were initial manifestations of his current psychiatric disability.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist, who has not provided a prior opinion in this case, to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.   

The examiner should state an opinion with respect to each acquired psychiatric disorder present during the period of the claim as to whether there is a 50 percent or better probability that the disorder originated during his period of active service or is otherwise etiologically related to his active service, to specifically include the in-service symptoms of depression and excessive worry reported by the Veteran in connection with his discharge examination.

The examiner must provide a complete rationale for any proffered opinion.  In this regard, the examiner must discuss and consider the Veteran's competent lay statements.  The examiner shall assume such statements are credible for purposes of the opinion.  

If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  The RO or the AMC should also undertake any additional development deemed necessary.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                                     (CONTINUED ON NEXT PAGE)


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


